Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Audin Harston on 10/15/2021
The application has been amended as follows: 
Claims 5-6 and 8-14 are cancelled.

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
Search for prior art does not result in a reference covering a subject matter of independent claim 1 an dependent claims 2-4 and 15-17.

Independent claim 1 and dependent claims 2-4 and 15-17 drawn to a composition comprising two polyimides with definitive formulas and molecular weights.
The closest prior art is represented by the following references:
I.  Uekido et al (US 20150091204).
Uekido teaches a polyimide composition  formed from  two polyimides, where the second one is formed by reaction of  p-Phenylenediamine (PPD) and  3,3',4,4'-biphenyltetracarboxylic dianhydride (s-BPDA) in  N,N-dimethylacetamide (DMAc)


II. Watanabe et al (JP 2009051891)

Watanabe teaches a composition, formed from at least three polyamic acids (see Claim 2). One of the polyamic acid is represented by a reaction product of 4,4′-biphenyltetracarboxylic dianhydride, diaminobenzanilide, diaminodiphenylsulfone and small amount of   Bis-3- (aminopropyl) tetramethylsiloxane and maleic anhydride (see Synthetic Example 2 and Table 1, Entry 2).
However, both references above are silent regarding molecular weights of the polymers above. 
 As a result, independent claim 1 and dependent claims 2-4 and 15-17 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765